Title: To Alexander Hamilton from Oliver Wolcott, Junior, 4 April 1800
From: Wolcott, Oliver
To: Hamilton, Alexander



Dr. Sir
Phila. Apl. 4. 1800

As you feel interested in favr. of any reasonable indulgence to Mr. Robertson, I think proper to inform you, that the propositions made by Colo. Burr & reduced to writing by him in my presence were agreed to &—that with the exception of Mr. R. there appears to be no sincere desire to come to an explanation—we have lost two years, in fruitless negotiations. Mr. Robertson appeared to be satisfied with the last proposals. He cannot bring the other Sureties to agree, & I see no ground upon which he can be excepted from the effects of the Judgement against all the Sureties.
Mr. Evans of Virginia a very worthy & candid man, has expressed a great desire to know, whether any & if any which of the numbers of Publius were written by Mr. Madison. I do no know whether it is proper to request the information of you. If it can be done with perfect propriety I should like to satisfy Mr. Evans’s wishes. He is strictly a correct man & will be satisfied with any answer.
I am Dr. Sir, with perfect regard, yrs

Oliver Wolcott.
Genl. Hamilton


